Opinion by
Porter, J.,
These several appeals are from interlocutory orders of the court below. In an opinion this day filed, in the Appeal No. 19, March Term, 1923, by this defendant, we have considered the question of the right of a defendant to appeal from an order of this character and have held that such an appeal could not be maintained. We do not deem it necessary to add anything to what we there said.
The appeals, Nos. 19, 20 and 21, March Term, 1923, are quashed, and the records remitted for further proceedings.